NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
E. HAFFNER FOURNIER, JOANNE D. FOURNIER,
JOAN HEARLEY (INDIVIDUALLY AND AS
TRUSTEE OF THE HEARLEY FAMILY TRUST),
KEVIN P. REGAN, SHARON M. REGAN, ROBERT L.
SPERLING, DARLENE J. SPERLING, JEFFREY
STRUIKSMA AND CYNTHIA STRUIKSMA, -
Plain,tiffs-Appellants,
vi
UNITED STATES, `
Defendant-Appellee.
2012-5056
Appeal from the United States C0u1't of Federa]
Claims in case n0. 06-CV-933, Judge Th0mas C. Whee1er.
ROBERT G. MARTIN AND BERNICE V. MARTIN,
Plaintiffs-Appellants,
V.
UN`ITED STATES,
Defendant-Appellee.
2012-5057

FOURNIER V. US 2
Appeal from the United States Court of Federal
Claims in case no. 03-CV-2272, Judge EdWard J. Damich.
IRA H. BARRY, JANE E. BARRY, WADE E. BOGGS,
DEBORAH A. BOGGS, THOMAS V. CHOREY, JR.,
BETTYE JEANNE CHOREY, DONALD HOLLY,
ROSEANNE HOLLY, CHARLES H. JOHNSON, KAY
A. JOHNSON, EnWARn J. M.ATONIcH, JUn1TH R.
MATONICH, LAWRENCE R. SPIETH, ANNE T.
SPIETH, THOMAS STAUFFACHER, LINDA
STAUFFACHER, RICHARD L. WAKENIGHT AND
PATRICIA R. WAK'.ENIGHT, `
Plain,tiffs-Appellants,
V.
UNITED STATES,
Defendant-Appellee.
2012-5071
Appea1 from the United States C0urt of Federz-11
C1aims in case n0. 03-CV-200, Senior Judge Eric G. Brug-
gink.
ON MOTION
ORDER
The appellants move without opposition for an exten-
sion of time, until l\/lay 14, 2012, to respond to the appel-
lee’s motion for summary affirmance

3
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted
FOURNIER V. US
FOR THE COURT
APR 2 7 fm /S/ Jan H0rba1y
Date J an Horbaly
ccc Thomas E, Redding, Esq.
Steven K. Uejio, Esq.
s21
Clerk
FlLElJ
u.s. comer us A.PPsALs sun
reEFEnenALcmcun
A‘PR 272o12
JAN HORBAL¥
CLERK